Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 02/03/2021. In virtue of this communication, claims 4, 9, 11, 15, 20 are canceled; claims 1, 6 – 8, 10, 12, 17 are amended. Claims 1 – 3, 5 – 8, 10, 12 – 14, 16 – 19 and 21 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment and arguments regarding objection to specification, it is hereby withdrawn. In view of applicant’s amendment and arguments regarding 112 rejection, this rejection is hereby withdrawn.
3.	Applicant's arguments filed on 02/03/2021 have been fully considered but they are not persuasive.
	In response to Applicant’s argument in pages 9 - 10 that “while the cited references identify cell level measurements and beam level measurements, such measurements are not disclosed as triggers. Further, none of thesePage 9 of 11 references has anything to do with a combination of cell level/beam level triggers. Additionally, the cited references do not provide a teaching to include multiple trigger conditions are associated to cell level measurement results and beam level measurement information, which can also be measurement results”, examiner respectfully disagrees. 
	First, the claims directed to content of information and lacking a requisite functional relationship. The claim language “trigger” including content information and 
Second, the word “trigger” has one of the meaning is “activate/ initiate” See Merriam - Webster's Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., 1994. Thus, the first network node just activate/initiate to send the instructions to the wireless device, which also teach by the cited reference. 
As a result, the previous rejection is maintained.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 3, 5 – 8, 10, 12 – 14, 16 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (hereinafter “Ng”) (Pub # US 2013/0077513 A1) in view of Yamada (Pub # US 2013/0260741 A1).
Regarding claims 1 and 6, Ng discloses a method performed by a system of a wireless communication network (see [0004] – [0006]), the wireless communication 
triggering sending from the first network node to the wireless communication device related to measurements (see [0110], [0134], [0140], [0152] – [0158] for the network configures criteria for measurement report triggering to the UE) by the wireless communication device on a signal received by the wireless communication device from a network node of the wireless communication network (see [0055] - [0058] for particular type of CoMP set includes a CoMP Resource Management Measurement that comprises the set of CSI-RS resources for which CSI-RS based received signal measurements can be made and reported, see [0066], [0067], Fig. 5 for RRM measurement set is generated from multiple transmission points (TPs) 504 managed by a network of base stations 506, see [0070] for the TPs can be represented/signaled by the CSI-RS configuration), the measurements comprising a first measurement condition and a second measurement condition (see [0060] - [0062] for the UE is configured to perform Type-1 RRM measurement (based on CRS) and Type-2 RRM measurement (based on CSI-RS) concurrently, see [0175] – [0182] for multiple reporting configurations of the same event with different parameter (RSRP, RSRQ, etc.) values are configured by the network) and that both the first measurement condition and the second measurement condition have to be fulfilled for the wireless communication device to report at least one of the measurements to the wireless communication network (see [0134], [0175], [0187], [0188] for the UE reports measurement results for one or more applicable TPs when conditions for reporting are fulfilled, and the 
Ng does not disclose specifically that the trigger from the network is a message with instructions.
In an analogous art, Yamada discloses the trigger from the network is a message with instructions (see Yamada, [0035], [0036], [0078] - [0080], [0129] for the serving eNB and/or a network provide the measurement configuration applicable for a UE in RRC_CONNECTED by means of dedicated signaling (i.e., using the RRCConnectionReconfiguration message, wherein measurement configuration instruct the UE to obtain intra-frequency measurements, inter-frequency measurements).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Ng, and have the trigger from the network is a message with instructions, as taught by Yamada, thereby provides improvements to the use of coordinated multipoint (CoMP) transmission (which is taught by Ng) such that improved methods for reporting measurement results by a wireless communication device, as discussed by Yamada (see Yamada, [0003]). 

receiving triggering from the first network node related to at least one measurement by the wireless communication device (see [0110], [0134], [0140], [0152] – [0158] for the network configures criteria for measurement report triggering to the UE) on a signal received by the wireless communication device from a network node of the wireless communication network (see [0055] - [0058] for particular type of CoMP set includes a CoMP Resource Management Measurement that comprises the set of CSI-RS resources for which CSI-RS based received signal measurements can be made and reported, see [0066], [0067], Fig. 5 for RRM measurement set is generated from multiple transmission points (TPs) 504 managed by a network of base stations 506, see [0070] for the TPs can be represented/signaled by the CSI-RS configuration), the measurements comprising a first measurement condition and a second measurement condition (see [0060] - [0062] for the UE is configured to perform Type-1 RRM measurement (based on CRS) and Type-2 RRM measurement (based on CSI-RS) concurrently, see [0175] – [0182] for multiple reporting configurations of the same event with different parameter (RSRP, RSRQ, etc.) values are configured by the network) and that both the first measurement condition and the second measurement condition have to be fulfilled for the wireless communication device to report the at least one measurement to the wireless communication network (see [0134], [0175], [0187], [0188] for the UE reports measurement results for one or more applicable TPs when conditions 
Page 5 of 9performing the at least one measurement on the signal received from the network node (see [0060] - [0062] for the UE is configured to perform Type-1 RRM measurement (based on CRS) and Type-2 RRM measurement (based on CSI-RS), and 
reporting the at least one measurement to the wireless communication network based on whether the at least one measurement fulfils the first measurement condition and the second measurement condition (see [0134], [0175], [0187], [0188] for the UE reports measurement results for one or more applicable TPs when conditions for reporting are fulfilled, and the measurement report includes the identity of the TP that triggered the event and its corresponding measurement result, e.g. RSRP).
Ng does not disclose specifically that the trigger the UE receiving is a message with instructions.
In an analogous art, Yamada discloses the trigger the UE receiving is a message with instructions (see Yamada, [0035], [0036], [0078] - [0080], [0129] for the serving 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Ng, and have the trigger the UE receiving is a message with instructions, as taught by Yamada, thereby provides improvements to the use of coordinated multipoint (CoMP) transmission (which is taught by Ng) such that improved methods for reporting measurement results by a wireless communication device, as discussed by Yamada (see Yamada, [0003]). 
Regarding claims 2, 7, 13, and 18, Ng in view of Yamada disclose wherein the first measurement condition is related to a first measurement quantity and the second measurement condition is related to a second measurement quantity different from the first measurement quantity (see Ng, [0056] – [0058], [0111], [0177]).
Regarding claims 3, 8, 14, and 19, Ng in view of Yamada disclose wherein the first measurement condition is related to a first reference signal type and the second measurement condition is related to a second reference signal type different to the first reference signal type (see Ng, [0059] – [0061]).
Regarding claims 5, 10, 16, and 21, Ng in view of Yamada disclose wherein the instructions comprise instructions to report a first measurement when the first measurement condition is fulfilled and wherein the second measurement condition is a detection that the first measurement condition has changed after the first measurement .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645